                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ANTHONY JORDAN, KENNETH                          )
GREENLAW, PATRICK NELSON,                        )
and THEODIS CHAPMAN                              )
                                                 )
               Plaintiffs,                       )
                                                 )           No. 15 C 5907
       v.                                        )
                                                 )           Judge Sara L. Ellis
TIMOTHY EVANS, CHIEF JUDGE                       )
OF THE CIRCUIT COURT                             )
OF COOK COUNTY, ILLINOIS,                        )
                                                 )
               Defendant.                        )

                                    OPINION AND ORDER

       After working as Cook County Juvenile Probation Officers and having been terminated

or transferred to a less desirable position, Plaintiffs Anthony Jordan, Kenneth Greenlaw, Patrick

Nelson, and Theodis Chapman, on behalf of themselves and a putative class of similarly situated

individuals, sued Defendant Timothy Evans, in his official capacity as Chief Judge of the Circuit

Court of Cook County, Illinois, alleging discrimination based on race and retaliation in violation

of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and the

Illinois Civil Rights Act of 2003 (“ICRA”), 740 Ill. Comp. Stat. 23/5(b). Evans moves to

dismiss Plaintiffs’ class claims and for summary judgment on Plaintiffs’ individual claims. The

Court grants Evan's motion to dismiss the class claims because Plaintiffs have abandoned those

claims. The Court grants Evan's motion for summary judgment in part and denies it in part.

Because no reasonable juror could conclude that either Jordan’s or Greenlaw's race caused their

termination based on the evidence presented on summary judgment, the Court grants Evans’

motion for summary judgment against both Plaintiffs. Additionally, because the statute of
limitations bars Nelson’s and Chapman’s claims regarding the supervisor’s exam, the Court

grants Evans’ motion for summary judgment on those claims. Finally, because genuine issues of

material fact exist regarding whether Nelson’s and Chapman’s transfers effectively amounted to

a demotion and whether Evans’ reason for the transfers was merely pretext, the Court denies

Evans’ motion for summary judgment on those claims as to Nelson and Chapman.

                                         BACKGROUND 1

        Timothy Evans, as Chief Judge of the Circuit Court of Cook County, has the ultimate

authority in termination and other disciplinary actions in the Cook County Juvenile Probation

Department (“JPD”). As such, Plaintiffs are suing him in his official capacity. Jason Smith is

the Union representative for each Plaintiff. He compiled an analysis of JPD’s past disciplines,

finding that, although African-Americans made up approximately forty percent of the JPD

probation officer workforce, from 2008 to 2013, JPD issued approximately seventy-five percent

of the total suspensions and terminations to African American officers.

I.      Anthony Jordan

        Anthony Jordan, an African American, began working for JPD as a Juvenile Probation

Officer in April 1998. In 2007, JPD suspended Jordan following an arrest for possession of

cannabis and domestic battery. Michael Rohan, the director of JPD at the time, made the

decision to suspend Jordan. The following year, in 2008, JPD again suspended Jordan following

allegations that he sexually harassed an intern. Rohan made the decision to suspend Jordan after

this incident as well. In 2010, Jordan received a verbal reprimand for using profanity toward a

coworker. Because of these disciplinary issues, JPD placed Jordan on a three-month supervision

1
  The facts in this section are derived from the Joint Statement of Undisputed Material Facts. The Court
has considered Plaintiffs’ additional statements of fact and supporting exhibits and included in this
background section only those portions of the statements and responses that are appropriately presented,
supported, and relevant to resolution of the pending motion for summary judgment. All facts are taken in
the light most favorable to Plaintiffs, the non-movants.
                                                   2
plan in November 2010. In 2011, Jordan received another suspension and JPD also suspended

his supervisor, Michael Willis. In October 2011, Jordan entered into a Last Chance Agreement

with JPD, which stipulated that in lieu of termination, Jordan would comply with certain

restrictions and expectations, and if he failed to abide by the restrictions or meet the

expectations, JPD would terminate his employment.

       In April 2014, Jordan moved to the Electronic Monitoring Division, where he supervised

the electronic monitoring of fifteen to twenty juveniles. On September 16, 2014, JPD suspended

Jordan because a probationer on Jordan’s caseload committed rape while under Jordan’s

supervision. This incident received significant media coverage. Jordan submitted a violation

report for this probationer on September 14 but did not submit any earlier violation reports for

the probationer despite unauthorized movements overnight on August 29 and September 3.

Following a final suspension and a pre-disciplinary meeting, JPD terminated Jordan on February

3, 2015, citing his failure to monitor the electronic monitoring software on a daily basis and

appropriately respond, his failure to abide by JPD’s code of conduct, and the fact that he was still

subject to the Last Chance Agreement. Neither his supervisor, Brian Modjeski, or Modjeski’s

supervisor, William Pieroth, suffered any discipline as a result of Jordan’s failure to submit a

violation report. Rose Golden made the decision to terminate Jordan in this instance.

       Jordan only knows of one white employee who entered into a Last Chance Agreement,

Joseph Wozniak, a white non-officer at JPD. Wozniak entered into the Last Chance Agreement

after making serious threats to a supervisor, and JPD did not terminate Wozniak after excessive

absenteeism while he was still subject to the Last Chance Agreement.




                                                  3
II.     Kenneth Greenlaw

        Kenneth Greenlaw, an African American, began working as a Juvenile Probation Officer

in 1999. When JPD terminated Greenlaw in 2014, he was serving as a Compliance Officer with

the Intensive Probation Services Division (“IPS”). His job responsibilities included making

visits to juveniles’ homes and schools to verify that juvenile probationers were complying with

the conditions of probation. In carrying out these responsibilities, Greenlaw used a JPD-

administered gas card for his department vehicle. JPD required users of the JPD-issued gas cards

to keep their receipts and document the information on a vehicle inspection sheet before and

after their shifts.

        On March 10, 2013, JPD convened an investigatory hearing relating to Greenlaw’s

alleged misuse of his JPD-issued gas card, specifically forty-five instances of gas purchases

made twice daily that did not correspond with the miles Greenlaw traveled, three instances of gas

purchased at the beginning of a shift when gas had been purchased at the end of the previous

shift, three instances of gas purchases made outside of documented work hours, one instance of a

gas purchase made on a day Greenlaw documented he worked the full day in the office, twenty-

eight occasions of missing gas receipts, and forty instances of missing vehicle inspection forms.

After Greenlaw’s rebuttal hearing a month later, Rohan recommended Greenlaw’s termination

based on JPD’s investigation, finding that Greenlaw had fraudulently used his gas card on

multiple occasions and that his non-compliance with department protocols and misuse of the gas

card constituted the equivalent of theft of services. JPD subsequently terminated Greenlaw’s

employment. The only other individual whom Greenlaw knows JPD terminated for misuse of an

assigned department gas card was Ernest Boyd, his former partner, who is also African

American.



                                                4
III.   Patrick Nelson and Theodis Chapman

       Patrick Nelson and Theodis Chapman, both African American, began working for JPD as

Probation Officers with the Jumpstart program in 2001 and 2003, respectively. During their

training, JPD did not pay Nelson and Chapman the time-and-a-half out-of-state rate that other,

non-African American, employees received. The Jumpstart program provided education to

juvenile probationers who are not complying with educational services or not going to school.

Both Nelson and Chapman worked as teachers in the Jumpstart program. During their time with

the Jumpstart program, the attendance at the program fell significantly from a high of seventy

students per class to approximately twelve students per class.

       Both Nelson and Chapman filed two Charges of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) against JPD, first in August 2014, and then in

December 2015, alleging race discrimination, and subsequently, retaliation for their original

discrimination charges and for joining this lawsuit.

       On September 18, 2015, a little over a month after serving Evans with the complaint in

this case, Evans notified the Union that he intended to close or reorganize Jumpstart and transfer

Chapman and Nelson to field probation officer positions. He did so in November 2015,

eliminating the instruction component of Jumpstart and transferring Nelson and Chapman to

field probation positions. No one filled their former positions with Jumpstart. Their salaries did

not change; however, they worked more hours and the hours were less regular. Both Nelson and

Chapman lost any opportunity for professional development in the field of alternative education,

an area in which both had expertise and in which they wished to continue working. During a

meeting with Avik Das, the Acting Director and Chief Probation Officer of JPD, Das told




                                                 5
Nelson, unsolicited, that Nelson’s filing of this lawsuit was not why JPD removed him from the

Jumpstart program.

        After the reorganization, a few desirable education and advocacy positions in the

Jumpstart program remained. The collective bargaining agreement requires JPD to fill new

positions by seniority after a department-wide bid. Neither Nelson nor Chapman submitted bids

for the new positions created by the reorganization of Jumpstart; however, JPD departed from

standard procedure and did not put new positions, such as the one given to Tatanisha Jackson, up

for bid. Both Nelson and Chapman testified that they would have submitted bids for the

Jumpstart positions if they had the opportunity.

                                       LEGAL STANDARD

        Summary judgment obviates the need for a trial where there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56.

To determine whether a genuine issue of fact exists, the Court must pierce the pleadings and

assess the proof as presented in depositions, answers to interrogatories, admissions, and

affidavits that are part of the record. Fed. R. Civ. P. 56 & advisory committee’s notes. The party

seeking summary judgment bears the initial burden of proving that no genuine issue of material

fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265

(1986). In response, the non-moving party cannot rest on mere pleadings alone but must use the

evidentiary tools listed above to identify specific material facts that demonstrate a genuine issue

for trial. Id. at 324; Insolia v. Philip Morris Inc., 216 F.3d 596, 598 (7th Cir. 2000). Although a

bare contention that an issue of fact exists is insufficient to create a factual dispute, Bellaver v.

Quanex Corp., 200 F.3d 485, 492 (7th Cir. 2000), the Court must construe all facts in a light




                                                   6
most favorable to the non-moving party and draw all reasonable inferences in that party’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).

                                                ANALYSIS

I.      Motion to Dismiss Plaintiffs’ Class Claims

        Evans moves first to dismiss Plaintiffs’ class discrimination claims. The Court

previously ordered Plaintiffs to file a motion for class certification by January 16, 2018. Doc.

97. Plaintiffs did not file any such motion, and instead, represented at the status hearing on May

31, 2018 that they were not pursuing the class claims. 2 The Court therefore dismisses Plaintiffs’

class claims and considers only the individual claims.

II.     Motion for Summary Judgment on Jordan’s and Greenlaw’s Discrimination Claims

        First, Evans moves for summary judgment on Jordan’s and Greenlaw’s discrimination

claims. Jordan and Greenlaw claim that Evans terminated their employment based on their race

in violation of Title VII and ICRA. The analysis of racial discrimination claims under ICRA is

the same as that under Title VII; thus, the Court addresses both under the Title VII standards.

See, e.g., Hosick v. Chicago State Univ. Bd. of Trs., 924 F. Supp. 2d 956, 966 (N.D. Ill. 2013).

To prove a claim for race discrimination, Jordan and Greenlaw must demonstrate that the

evidence, considered as a whole, would permit a reasonable factfinder to conclude that their race

caused an adverse employment action. Ortiz v. Werner Enter., Inc., 834 F.3d 760, 765 (7th Cir.

2016). Ortiz does not preclude the McDonnell Douglas burden-shifting framework. Id.;


2
  Even without such a representation, Plaintiffs did not address any of Evans’ arguments regarding the
viability of the class and have, therefore, waived any argument contesting the dismissal of these claims.
Havoco of Am., Ltd. v. Sumitomo Corp. of Am., 971 F.2d 1332, 1336 (7th Cir. 1992) (finding that plaintiff
waived responsive argument when it did not present the argument during summary judgment briefing).
Furthermore, Plaintiffs’ delay in moving for class certification suffices to dismiss the class claims. See
Harriston v. Chicago Tribune Co., 992 F.2d 697, 704 (7th Cir. 1993) (delay in moving for class
certification “is reason for denial of class certification, because [the proposed class representative] failed
to timely protect the interests of the class members”).
                                                      7
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973).

To establish a prima facie case under the McDonnell Douglas framework, Jordan and Greenlaw

must show that: (1) they belong to a protected class, (2) their job performance met their

employer’s legitimate expectations, (3) they suffered an adverse employment action, and (4)

another similarly situated individual, who was not a member of their protected class, received

more favorable treatment. McDonnell Douglas, 411 U.S. at 803; Orton-Bell v. State, 759 F.3d

768, 777 (7th Cir. 2014). If Jordan and Greenlaw establish a prima facie case, the burden shifts

to Evans to articulate a legitimate, nondiscriminatory reason for their termination, which they

may then attack as pretext. McDonnell Douglas, 411 U.S. at 802. The Court first considers the

evidence through the McDonnell Douglas framework and then turns to a cumulative review of

the evidence to determine whether a reasonable factfinder could determine that Jordan’s and

Greenlaw’s race caused their termination. See David v. Bd. of Trs. of Cmty. Coll. Dist. No. 508,

846 F.3d 216, 224 (7th Cir. 2017).

       A.      McDonnell Douglas

       The parties do not dispute the first and third elements of the McDonnell Douglas

framework: both Jordan and Greenlaw are African American, and JPD terminated their

employment. The primary issues for both Jordan and Greenlaw, therefore, are whether their job

performances met JPD’s legitimate expectations and whether JPD treated similarly situated

individuals more favorably. Neither Jordan nor Greenlaw argue that their performances on the

job met JPD’s legitimate expectations; rather, they argue that they received disparate

punishments for their failure to meet JPD’s legitimate expectations because of their race. See

Orton-Bell, 759 F.3d at 777 (finding where an employee claims other employees similarly did

not meet expectations but were disciplined differently, the legitimate expectations element and



                                                8
the similarly situated element merge together). The Court therefore looks to the evidence of

similarly situated individuals to determine whether Jordan and Greenlaw can establish a prima

facie case. “When uneven discipline is the basis for a claim of discrimination, the most relevant

similarities are those between the employees’ alleged misconduct, performance standards, and

disciplining supervisor, rather than job description and duties.” Coleman v. Donahoe, 667 F.3d

835, 849 (7th Cir. 2012).

       The Court first turns to Jordan. The undisputed evidence shows that a probationer under

Jordan’s watch committed a rape and Jordan failed to address two out of three of that

probationer’s prior violations on supervision. Additionally, Jordan was working under a Last

Chance Agreement due to his prior disciplinary and performance issues. Under the Last Chance

Agreement, Jordan agreed that future failure to comply with JPD policies would lead to his

termination, and indeed, JPD terminated Jordan following the incident with his probationer.

       Jordan points to two potential comparators: Brian Modjeski, his immediate supervisor,

and Joseph Wozniak, a white non-officer employee who was also working under a Last Chance

Agreement. Neither comparator suffices. With regard to Modjeski, the Seventh Circuit has held

that absent extraordinary circumstances, a plaintiff’s supervisors are not proper comparators in

disparate discipline cases. See, e.g., Patterson v. Ind. Newspapers, Inc., 589 F.3d 357, 366 (7th

Cir. 2009) (“[W]e have previously held that ‘ordinarily, it will not be the case that a plaintiff is

similarly situated to another employee when the plaintiff is subordinate to that employee,’ and

[plaintiff] has given us no reason to believe this is an extraordinary case.” (quoting Burks v. Wis.

Dep’t of Transp., 464 F.3d 744, 751 (7th Cir. 2006)). While Jordan argues that JPD supervisors

typically receive discipline alongside their supervisees, based on a single incident when JPD

suspended both him and his supervisor, significant differences exist between Jordan and



                                                  9
Modjeski. First, Jordan has not pointed to any evidence that Modjeski was subject to a Last

Chance Agreement or that Modjeski had the same disciplinary history as Jordan. Simpson v.

Franciscan Alliance, Inc., 827 F.3d 656, 662 (7th Cir. 2016) (“An employee who does not have a

similar disciplinary history and performance record as the plaintiff is not similarly situated.”).

Second, Jordan has presented no evidence that Modjeski had the same responsibilities as Jordan;

although Jordan argues that Modjeski shared the responsibility for monitoring the probationers

assigned to Jordan, there is no evidence that Modjeski’s duties included writing violation reports

or monitoring the probationers so closely that he would render Jordan’s job superfluous. Indeed,

the only real similarity between Jordan and Modjeski in terms of Coleman factors is that they

shared a similar supervisor in Deputy Chief William Pieroth, but no evidence exists that Pieroth

had any influence in the disciplinary decisions. See Coleman, 667 F.3d at 847 (“When the same

supervisor treats an otherwise equivalent employee better, one can often reasonably infer that an

unlawful animus was at play.”). Based on the lack of similarities between Jordan and Modjeski,

the Court does not find this to be the extraordinary case where a supervisor, like Modjeski,

would be an appropriate comparator. Patterson, 589 F.3d at 366.

       Wozniak does not serve as a proper comparator either. Jordan and Wozniak did not

report to the same supervisor and did not engage in similar misconduct—Wozniak was

excessively absent, while Jordan failed to monitor a probationer who violated probation and

committed a new crime. The only similarity between the two is that they were both subject to

Last Chance Agreements. The Court is not asking for “laboratory-perfect comparators” as

Jordan puts it. Doc. 126 at 14. However, the Court does ask for proper comparators, such as

those people who engaged in the same conduct, were subject to the same standards, and received

different treatment from the same supervisor. Coleman, 667 F.3d at 849. Jordan has failed to



                                                 10
present evidence of similarly situated comparator, which dooms his claim under McDonnell

Douglas. McDonnell Douglas, 411 U.S. at 803.

       Turning to Greenlaw, the evidence shows that Evans charged Greenlaw with over a

hundred violations relating to his gas card. After an investigation and rebuttal hearing, Evans

terminated Greenlaw for fraudulent use of his card, which constituted theft of services.

Greenlaw is unable to articulate even a single potential comparator. He argues that he cannot

show a comparator because Evans failed to produce any records related to other gas card misuse

during discovery, and that therefore Evans should be precluded “from arguing that Greenlaw

failed to come forward with comparators.” Doc. 126 at 12 n.5. Beyond the fact that Greenlaw

sets forth this argument in a footnote and without any legal justification, Greenlaw has not made

any argument that discovery was not complete at the close of discovery, and therefore his

discovery objections and request for discovery sanctions in his response to the motion for

summary judgment are untimely and improperly presented. See Packman v. Chicago Tribune

Co., 267 F.3d 628, 647 (7th Cir. 2001) (finding district court did not abuse its discretion in

denying plaintiff’s motion to rectify perceived inadequacies in discovery that was filed after

summary judgment briefing had already begun). Without a comparator, Greenlaw cannot

establish a prima facie case under the McDonnell Douglas framework. McDonnell Douglas, 411

U.S. at 803.

       B.      Cumulative Assessment of the Evidence

       “A district court must not limit its analysis to McDonnell Douglas or treat some evidence

as relevant to the McDonnell Douglas analysis but not to the broader question of whether ‘a

reasonable factfinder [could] conclude that the plaintiff’s race, ethnicity, sex, religion, or other

proscribed factor caused the [adverse employment action.]’” Zegarra v. John Crane, Inc., 218 F.



                                                  11
Supp. 3d 655, 665–66 (N.D. Ill. 2016) (alterations in original) (quoting Ortiz, 834 F.3d at 765).

Instead the Court must also weigh whether Jordan and Greenlaw’s evidence would cause “a

reasonable factfinder to determine” that their race caused their termination. Aberman v. Bd. of

Educ. of City of Chicago, 242 F. Supp. 3d 672, 686–87, 690–91 (N.D. Ill. 2017) (after addressing

McDonnell Douglas test, cumulatively assessing “all the evidence” to determine if the plaintiff

could prove a case of age and disability discrimination at trial).

       Both Jordan and Greenlaw rely heavily on the Union’s compiled statistics of racial

discrimination in JPD’s disciplinary conduct to argue that JPD’s stated reasons for terminating

their employment were pretextual. However, general statistical evidence is an “improper

vehicle” to prove disparate treatment. Plair v. E.J. Brach & Sons, Inc., 105 F.3d 343, 349 (7th

Cir. 1997) (“We have held statistics are improper vehicles to prove discrimination in disparate

treatment (as opposed to disparate impact) cases. . . . Even if we were to consider [Plaintiff]’s

statistical evidence, we would find that it fails to demonstrate that racial prejudice was at work in

this case.”); see also Matthews v. Waukesha County, 759 F.3d 821, 829 (7th Cir. 2014)

(“[E]vidence of a pattern or practice can only be collateral to evidence of specific discrimination

against the plaintiff herself”). While the Court considers the evidence as a whole, because

Plaintiffs are not proceeding on their class claims, and the individual Plaintiffs’ claims do not

sound in disparate impact, the central question remains whether each individual plaintiff suffered

disparate treatment. Therefore, in analyzing Jordan and Greenlaw’s claims that their failure to

meet JPD’s expectations, by failing to monitor probationers and by misusing a gas card, were

pretext, the Court considers whether “racial prejudice was at work in this case,” not whether JPD

has discriminated against African Americans in the past. Plair, 105 F.3d at 349.




                                                 12
               1.      Jordan

       Aside from the general statistics, the only evidence of pretext that Jordan offers is the two

potential comparators, Modjeski and Wozniak, whom the Court has already found were not

similarly situated. 3 The Court therefore concludes that Jordan has not presented sufficient

evidence of pretext for a reasonable juror to find that JPD did not honestly believe that it

terminated Jordan because a probationer committed a new crime while Jordan failed to

adequately supervise him. Seymour-Reed v. Forest Pres. Dist. of DuPage County, 752 F. App’x

331, 335 (7th Cir. 2018) (“[A] pretext analysis evaluates the honesty of the employer’s

explanation, not its validity or reasonableness.”).

               2.      Greenlaw

       Greenlaw argues that JPD departed from its standard practices, constituting evidence of

pretext, because he had no prior disciplinary history, JPD did not evaluate his termination under

a “just cause” standard, JPD had mixed in paperwork for an unrelated car and gas card in his

investigation, and JPD misrepresented the grievance record. Rudin v. Lincoln Land Cmty. Coll.,

420 F.3d 712, 727 (7th Cir. 2005) (“[A]n employer’s failure to follow its own internal

employment procedures can constitute evidence of pretext.”).

       First, the Court notes that the record does not support that JPD did not consider

Greenlaw’s lack of prior discipline, or that it did not evaluate his termination under a “just

cause” standard. The record only supports that Greenlaw did not have a prior record of

discipline, and even so, JPD terminated him anyway. Second, although Greenlaw argues that


3
 Jordan also seems to make an argument that JPD discriminated against him by placing him on a Last
Chance Agreement in the first place, but he did not allege that as a basis for discrimination in his
complaint, and cannot use the response to a motion for summary judgment as a vehicle to amend his
complaint. Anderson v. Donahoe, 699 F.3d 989, 997 (7th Cir. 2012) (“[A] plaintiff may not amend his
complaint through arguments in his brief in opposition to a motion for summary judgment.” (citation
omitted)).
                                                  13
JPD simply ignored him when he brought up the paperwork regarding the wrong car, there is no

evidence that JPD relied solely on this wrong paperwork, or that JPD actually ignored him.

Without support in the record that JPD ignored the “just cause” factors or the warnings of the

mixed in paperwork, these arguments amount to nothing more than a request that the Court “sit

as a superpersonnel department where disappointed applicants or employees can have the merits

of an employer’s decision replayed to determine best business practices,” which the Seventh

Circuit has repeatedly held is not a proper function of the Court. Blise v. Antaramian, 409 F.3d

861, 867 (7th Cir. 2005) (citation omitted). Furthermore, speculative arguments about what the

employer considered, and the weight it gave to each factor it considered, do not suffice to show

that the employer actually departed from its standard procedures. See Jajeh v. Cty. of Cook, 678

F.3d 560, 572–73 (7th Cir. 2012) (finding plaintiff’s speculative arguments about what went into

employer’s decision not to promote were not sufficient evidence to show employer failed to

follow its internal employment procedures). Indeed, JPD held an investigatory hearing where

Greenlaw had the opportunity to explain the discrepancies in his gas use, and a rebuttal hearing a

month later where he had another opportunity to do the same. The Union represented Greenlaw

at both hearings, and at every step in the investigation and grievance process. These are all

indications that JPD followed its standard procedure, not that JPD departed from it. The Court

therefore finds that Greenlaw has not shown sufficient evidence for a reasonable juror to

conclude that JPD has departed from its standard procedure.

       Finally, the Court notes that Greenlaw’s argument that JPD misrepresented the grievance

record is contradicted by his own testimony. Though Smith, his Union representative, declares

that he “personally raised racial discrimination at every step of Greenlaw’s grievance,” Doc.

127-4 ¶ 17, Greenlaw’s testimony tells a different story: “Q: Did you allege in the grievance that



                                                14
you were terminated because of your race? A: No. Q: So it’s fair to say that in this grievance

you were attacking the sufficiency of the evidence that led to the decision? A: Yes.” Doc. 117-4

at 119:23–120:5. Therefore, there is not enough evidence to show that JPD actually

misrepresented the grievance record. Taken together, the evidence is insufficient to show that

JPD did not honestly believe its reason for terminating Greenlaw, that he repeatedly misused his

gas card. Seymour-Reed, 752 F. App’x at 335.

       Considering the evidence as a whole, the Court finds that neither Jordan nor Greenlaw

can establish a prima facie case under the McDonnell Douglas framework, nor can they show

evidence of pretext, and therefore no reasonable juror could conclude that Jordan's or Greenlaw's

race caused either termination. Ortiz, 834 F.3d at 765.

III.   Motion for Summary Judgment on Nelson and Chapman’s Claims

       Evans next moves for summary judgment on Nelson and Chapman’s discrimination and

retaliation claims. Nelson and Chapman claim JPD discriminated against them for disparate pay

at a training conference and with regard to the supervisor’s exam. They claim JPD retaliated

against them by transferring them out of the Jumpstart program after they filed their charges of

discrimination and this lawsuit. The Court addresses each in turn.

       A.      Discrimination Claims

       The Court first addresses Nelson and Chapman’s “claim that, because of their race, they

were denied time-and-a-half payment for attending a training conference.” Doc. 126 at 1 n.1.

Evans is incorrect in his assertion that “[t]here is no indication in the [second amended

complaint] that Plaintiffs sought redress for time-and-a-half payment; in fact, it goes

unmentioned in any of their enumerated counts, and is not mentioned in any request for relief.”

Doc. 132 at 11. The Court finds that ¶ 82(g) of the second amended complaint covers this claim:



                                                15
“[wherefore], Plaintiffs pray this Court to: [g]rant damages to Nelson and Chapman and other

African American juvenile probation officers who were denied compensation for out-of-state job

training.” Doc. 55 ¶ 82(g). Although the second amended complaint is not a picture of clarity, it

lays out the factual allegation related to this claim: “[b]oth plaintiffs Nelson and Chapman filed

grievances with their union claiming they were denied compensation for time spent doing job-

related training out-of-state, when white probation officers did receive compensation for similar

out-of-state training.” Id. ¶ 68. Furthermore, Evans asked Chapman about this particular

allegation in his deposition. See Doc. 117-15 at 42. Because Evans had notice of and did not

make any specific argument for summary judgment on this claim, it remains an active claim.

        Nelson and Chapman also claim that the supervisor’s exam was racially discriminatory,

and that JPD retaliated against them for filing charges of discrimination with the EEOC and

joining this lawsuit. Evans argues that Nelson and Chapman’s claims regarding the supervisor’s

exam are time-barred, and, alternatively, that it was not racially discriminatory. Evans also

argues that Nelson and Chapman cannot show a causal connection between their race and their

transfer out of the Jumpstart program. The Court addresses the supervisor’s exam question first.

        Discrete discriminatory acts are not actionable under Title VII if they occurred more than

180 or 300 day before plaintiff filed charge with EEOC. Nat’l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 113, 122 S. Ct. 2061, 153 L. Ed. 2d 106 (2002). It is well established that a failure

to promote is a discrete act that is subject to Title VII’s statute of limitations. Id. at 114

(“Discrete acts such as termination, failure to promote, denial of transfer, or refusal to hire are

easy to identify. . . . Morgan can only file a charge to cover discrete acts that ‘occurred’ within

the appropriate time period.”). Nelson and Chapman took the supervisor’s exam in 2007 or 2008

and again in 2012. They did not pass either time, and Evans did not promote them. Nelson and



                                                  16
Chapman learned that they had not been promoted in 2012 and did not file charges of

discrimination based on this decision until 2014, over 300 days from the date of the alleged

discrimination. They attempt to keep this claim alive by arguing that Evans’ refusal to promote

them was a continuing act of discrimination. However, their argument that their claim is timely

because a 2015 promotion decision was made based on the 2012 promotion list offers new

allegations that they did not raise in the second amended complaint, and the Court therefore

disregards this argument. Anderson, 699 F.3d at 997 (7th Cir. 2012) (“[A] plaintiff may not

amend his complaint through arguments in his brief in opposition to a motion for summary

judgment.” (citation omitted)). Even if Nelson and Chapman had properly alleged these

arguments, they cannot rely on a continuing violation theory, even if JPD used the same list each

time because failure to promote is not a continuing violation as a matter of law. Id. Therefore,

the Court finds that Nelson and Chapman’s claims regarding the supervisor’s exam are untimely

and does not address the substance of these claims.

       B.      Jumpstart Program

       With regard to the Jumpstart program, Nelson and Chapman complain that, in retaliation

for their filing of EEOC charges and joining this lawsuit, Evans removed them from their

positions, transferred them, and did not provide a bidding process for the remaining Jumpstart

program jobs. Title VII prohibits retaliation against employees who engage in statutorily

protected activity. Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016). To

prevail on their claims, Nelson and Chapman must establish that (1) they engaged in a statutorily

protected activity, (2) they suffered a materially adverse action, and (3) a causal connection

exists between the two. Id. Nelson and Chapman’s charges of discrimination and joining of this

lawsuit are statutorily protected activity. 42 U.S.C. § 2000e-3. Evans challenges the remaining



                                                17
two elements: that Nelson and Chapman did not suffer a materially adverse action and that there

was not a causal connection to their statutorily protected activity. The parties treat the

reorganization, transfer, and (lack of) bidding process as a single event for the purposes of

determining a materially adverse action. The Court therefore analyzes everything together as

one event, the “transfer.”

        Evans first argues that Nelson and Chapman’s transfer does not amount to a materially

adverse action. Evans improperly argues for a higher standard, appropriate for discrimination

claims, that “[t]o sustain a federal employment discrimination suit, a plaintiff must show

something more than the ordinary difficulties associated with a job transfer.” Doc. 118 at 17

(quoting O’Neal v. City of Chicago, 392 F.3d 909, 913 (7th Cir. 2004)). However, for retaliation

claims, an action is materially adverse if it would have “dissuaded a reasonable worker from

making or supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53, 64, 126 S. Ct. 2405, 165 L. Ed. 2d 345 (2006). Nelson and Chapman have testified

that their pay remained the same but their hours increased, effectively lowering their rate of pay,

and that their career growth opportunities in the area of alternative education diminished

resulting from their transfer to an entry level field position. This suffices to create at least a

question of fact as to whether the transfer amounted to a materially adverse action. See Malin v.

Hospira, Inc., 762 F.3d 552, 559 (7th Cir. 2014) (finding genuine issue of material fact existed as

to whether employer retaliated against employee when it effectively demoted her following

reorganization of her department because she complained of sexual harassment by a supervisor);

Patt v. Family Health Sys., Inc., 280 F.3d 749, 753 (7th Cir. 2002) (“We do not doubt that, in

certain circumstances, an employer’s deliberate denial of career opportunities could constitute an

adverse employment action.”); Crady v. Liberty Nat’l Bank & Tr. Co., 993 F.2d 132, 135–36



                                                  18
(7th Cir. 1993) (adverse employment actions include “a less distinguished title, a material loss of

benefits, significantly diminished material responsibilities, or other indices that might be unique

to a particular situation.”).

        Evans next argues that Nelson and Chapman cannot show retaliation because they never

submitted bids for the desirable education and advocacy positions remaining in Jumpstart. Doc.

132 at 13–14. However, Evans did not implement the normal bid system, giving Tatanisha

Jackson a newly created position without posting it for bids, and therefore Nelson and Chapman

never had an opportunity to submit bids. This distinguishes their case from those cases that

Evans cites: in Grayson v. City of Chicago, 317 F.3d 745, 748 (7th Cir. 2003), the Seventh

Circuit held that Grayson had to show that he actually applied for and was rejected for a

promotion in order to establish a failure to promote case, and in Han v. Whole Foods Market

Group, Inc., 44 F. Supp. 3d 769, 788 (N.D. Ill. 2014), the court held that Han could not prevail

on his claim that he was not transferred or promoted because he failed to properly apply for a

promotion or transfer. In neither of these cases did the employer depart from their normal

application process, which is what JPD did here.

        Finally, Evans argues that Nelson and Chapman cannot show a causal link between their

protected activity and the materially adverse action. “[R]etaliation claims must be proved

according to traditional principles of but-for causation,” meaning “that the unlawful retaliation

would not have occurred in the absence of the alleged wrongful action or actions of the

employer.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360, 133 S. Ct. 2517, 186 L.

Ed. 2d 503 (2013). The Seventh Circuit has simplified this question recently to the

straightforward inquiry: “Does the record contain sufficient evidence to permit a reasonable fact

finder to conclude that retaliatory motive caused the [adverse action]?” Lord, 839 F.3d at 563



                                                19
(citing Ortiz, 834 F.3d at 765). Though “the dispositive question remains whether a reasonable

jury could find a but-for causal link between the protected activities and adverse actions at

issue,” because Evans “has presented non-retaliatory reasons for [his] conduct, the true question

is whether the proffered reasons were pretext for retaliation.” Burton v. Bd. of Regents of Univ.

of Wis. Sys., 851 F.3d 690, 697 (7th Cir. 2017). Nelson and Chapman can avoid summary

judgment if there is a genuine issue of material fact on the question of pretext. Lord, 839 F.3d at

564 (“Of course, an employer’s proffered justifications are always susceptible to attack, and

Lord can avoid summary judgment if a material factual dispute exists on the question of

pretext.”). “[A] pretext analysis evaluates the honesty of the employer’s explanation, not its

validity or reasonableness.” Seymour-Reed, 752 F. App’x at 335.

       In this case, JPD departed from the required seniority-based bidding procedure for filling

new jobs. Such a departure from the employer’s typical policies and procedures can constitute

evidence of pretext and help Nelson and Chapman show a causal connection in a retaliation

claim. Rudin, 420 F.3d at 727 (“[A]n employer’s failure to follow its own internal employment

procedures can constitute evidence of pretext.”). Evans did not follow the standard bidding

procedure for the new or newly vacant positions created during the reorganization of the

Jumpstart program, which constitutes evidence of pretext. Adding to the evidence of pretext is

the fact that Evans decided to reorganize Jumpstart, eliminating Nelson and Chapman’s

positions, less than two months after receiving the complaint in this case. Coleman, 667 F.3d at

860 (“When temporal proximity is one among several tiles in an evidentiary mosaic depicting

retaliatory motive, however, suspicious timing can sometimes raise an inference of a causal

connection.” (internal punctuation omitted)). A final piece of pretextual evidence is Das’

unsolicited denial of retaliation. Some courts have found that juries are allowed to interpret



                                                20
specific, unsolicited denials of retaliatory motive as evidence that there was a retaliatory motive.

See, e.g., Munshi v. Alliant Techsystems, Inc., No. CIV. 99–516PAMJGL, 2001 WL 1636494 at

*3 (D. Minn. June 26, 2001) (“To paraphrase Shakespeare, perhaps Meyers ‘doth protest too

much.’ A reasonable jury could view Meyers’ [denials of discriminatory intent] as indicating

that he may have had a discriminatory motive when he decided to terminate Munshi.”); United

States v. Allied Stevedoring Corp., 241 F.2d 925, 933 (2d Cir. 1957) (“Again and again in all

sorts of situations we become satisfied, even without earlier contradiction, not only that a denial

is false, but that the truth is the opposite: ‘The lady doth protest too much, methinks.’”).

Considered collectively, the Court finds “that the evidence, taken in the light most favorable to

[Nelson and Chapman], creates a triable issue of pretext.” Culver v. Gorman & Co., 416 F.3d

540, 547 (7th Cir. 2005) (finding suspicious timing coupled with employer’s sudden

dissatisfaction with employee’s performance and other circumstantial evidence may constitute

evidence of causation).

                                          CONCLUSION

       For the foregoing reasons, the Court grants in part and denies in part Evans’ motion for

summary judgment [115]. The Court dismisses Plaintiffs’ class claims. The Court enters

judgment against Jordan and Greenlaw on their Title VII and ICRA discrimination claims. The

Court enters judgment against Nelson and Chapman on their untimely claims regarding the

supervisor’s exam. The Court denies Evan's motion for summary judgment on Nelson's and

Chapman's claims relating to their transfers from the Jumpstart program.




Dated: September 9, 2019                                      ______________________
                                                              SARA L. ELLIS
                                                              United States District Judge

                                                 21
